Citation Nr: 9914332	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating of more than 30 percent for the 
veteran's service-connected schizophrenic reaction during the 
period beginning April 15, 1974, and ending November 28, 
1993.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran, who has been deemed incompetent for Department 
of Veterans Affairs (VA) purposes, served on active duty from 
October 1968 to January 1971.  The appellant is his spouse; 
they were married in 1992.  

On April 7, 1999, the Board of Veterans' Appeals (Board) 
received appellant's motion for advancement on the docket.  
As this matter is currently under appellate consideration, 
the motion is moot.  


FINDINGS OF FACT

1.  The veteran was released from active duty on January 19, 
1971.  He filed a claim of entitlement to service connection 
for, inter alia, schizophrenia in April 1974.  That claim was 
denied in July 1974.  The veteran did not appeal that 
decision and it became final.  

2.  When the veteran filed a claim in November 1993, the VA 
Regional Office (RO) denied it in an April 1994 rating 
decision.  In an October 1994 rating decision the RO 
determined there was CUE in its April 1994 decision, and 
issued a new decision granting service connection for 
schizophrenia, rated 100 percent disabling since November 
1993. 

3.  In March 1996 the RO concluded there was CUE in its 1974 
decision, and granted service connection for schizophrenic 
reaction effective from April 1974, and rated it 10 percent 
disabling from April 1974 to November 1993.  In June 1997 the 
10 percent rating was increased to 30 percent, effective in 
April 1974.  

4.  The evidence supports a finding that, since April 15, 
1974, the veteran suffered symptoms of schizophrenia 
comparable with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness so as to 
produce complete social and industrial inadaptability, and a 
100 percent disability rating is appropriate. 


CONCLUSION OF LAW

A 100 percent rating for the veteran's service-connected 
schizophrenic reaction effective from April 15, 1974, is 
warranted.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991); 38 
C.F.R. § 3.400 (1998), 38 C.F.R. §§ 4.130, 4.132 (1974).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from October 1968 until 
January 1971, when he was placed on the Temporary Disability 
Retired List (TDRL).  The only medical record prepared during 
service that was obtained by the RO from the service 
department was an entrance examination, which noted no 
psychiatric abnormalities upon entrance on active duty.  
There is no separation examination of record.  A DD 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, reports the veteran was retired and placed on the 
TDRL due to physical disability, which was rated 50 percent 
by the service department.  

Among the few records, all of which except the entrance 
examination post-date the veteran's release from active duty, 
that were obtained from the service department is an August 
1972 Report of Medical Examination reflecting a diagnosis of 
schizophrenia, paranoid type, acute, severe.  The report of 
Physical Evaluation Board (PEB) Proceedings, DA Form 199, 
convened in November 1972 reported the veteran's 
schizophrenic reaction, paranoid type, had improved to the 
point where his impairment of social and industrial 
adaptability was only slight, and a 10 percent disability 
rating was recommended.  The PEB found that the veteran was 
unfit and a rating of 10 percent was recommended, as was the 
veteran's separation from active duty with severance pay.  
The veteran indicated on that form that he did not concur in 
the findings and demanded a hearing.  A subsequent PEB 
Proceedings report reflected the PEB convened in February 
1973 and concluded that the schizophrenic reaction, paranoid 
type, considerable, rendered the veteran unfit, and it was 
recommended that he be placed on the TDRL with reexamination 
in August 1974.  One of the exhibits referred to in that PEB 
report was Dr. S's December 1972 consultation report.  A copy 
of that report is not currently among the veteran's service 
department medical records, however.  A modification of the 
PEB recommendations suggested changing "considerable" to 
"definite", and deleting the recommendation regarding 
placement on the TDRL and instead recommending "30 percent 
permanently retired from the service".  In March 1973 the 
veteran concurred in the recommended changes, and in March 
1973 a Letter Order Number D 3-405, issued by the service 
department, reflects that the veteran, placed on the TDRL 
January 20, 1971, was removed from the TDRL in April 1973 
with a 30 percent disability, having been found permanently 
unfit for duty by reason of physical disability.  

In April 1974 the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and Pension, indicating he 
sought service connection for schizophrenic reaction.  He 
reported treatment in service at a VA hospital, Fort 
MacArthur, and Letterman Hospital, and treatment after 
service by Drs. S and E.  In May 1974 the RO requested 
complete medical records, including entrance and separation 
examinations and PEB proceedings records, from the National 
Personnel Records Center, which referred the inquiry to the 
Army Reserve Components Personnel and Administration Center.  
In response, the RO received in June 1974 only the veteran's 
entrance examination and some records relating to the PEB 
proceedings.  A notation on the request form indicates that 
records were requested from Letterman General Hospital, and 
the separation examination was requested from Fort MacArthur.  
There is no indication those records were received, however.  
Likewise, medical records requested by the RO from Dr. S and 
Letterman General Hospital were not received.  

A Certificate of Attending Physician signed by Dr. E was 
received in early June 1974, reporting Dr. E treated the 
veteran in March and May 1974.  He made the following 
clinical findings:  "[The veteran] was first seen because of 
extreme anxiety and some paranoid ideation.  He has been seen 
[c]onsistently in psychotherapy.  He is not taking any 
medication and appears to be responding."  The diagnoses 
were anxiety neurosis, severe, and paranoid schizophrenia, 
compensated.  He added that further treatment was necessary 
to prevent regression.  

A VA psychiatric examination was scheduled for mid-June 1974, 
but the veteran failed to report for the examination.  In 
July 1974 the RO denied the veteran's claim based on his 
failure to report for the VA examination.  The veteran did 
not appeal that decision.  

A 1981 private hospital record reveals the veteran was 
admitted for two weeks for treatment of an acute psychotic 
episode with depressive features.  A discharge summary 
relative to that hospitalization noted the psychotic episode 
was apparently induced by recent stresses relating his 
present symptomatology to approximately three weeks prior to 
admission when he became acutely anxious with disorganized 
thinking, disorientation, auditory hallucinations, and became 
acutely suspicious if not frankly paranoid, developing 
bizarre behavior to the extent that it frightened his 
roommate so much his roommate left the residence.  The 
veteran reported a series of significant losses in his life, 
including separation from his wife, loss of his job through 
layoff, and also of his car due to mechanical difficulties.  
The veteran's prior psychiatric history included the 1970 VA 
hospitalization for an apparent acute psychotic episode, and 
recent outpatient psychotherapy with a recommendation for 
hospitalization.  The veteran's acute psychotic episode with 
depressive features was resolved during the hospitalization.  
Plans for him included continued psychotherapy with the 
therapist who recommended this hospitalization, and Trilafon.  

A February 1987 psychological evaluation reported that the 
veteran suffered from neuropsychological defects as well as 
acute and chronic psychopathology.  The diagnostic 
impressions regarding Axis I were rule out major depression, 
rule out adjustment disorder with mixed emotional features, 
alcohol dependence, and post-traumatic stress disorder; 
regarding Axis II, personality disorder with narcissistic and 
dependent features; and regarding Axis III, atypical organic 
brain syndrome.  

An April 1987 medical record from Memorial Medical Center 
reveals the veteran was admitted complaining of suicidal 
ideas.  At that time it was reported that he had a history of 
1986 cerebrovascular accident that resulted in extensive 
hospitalization.  Records of that treatment are not in the 
claims folder.  The diagnostic impressions relating to the 
1987 hospital admission were major depression with suicidal 
ideas and melancholia, recurrent; rule out atypical bipolar 
disorder, depressed; recommended were inpatient psychiatric 
treatment, upward adjustment of Desyrel, supportive and 
milieu psychotherapy, and medical follow-up.  

A January 1988 report of a psychiatric consultation described 
a history of recurrent psychotic episodes, including VA 
hospital admissions in 1976 and 1978, as well as alcohol use 
that led to incarceration, and during the consultation the 
veteran was reportedly uncharacteristically lethargic and 
despondent to the examiner, who had treated him extensively 
in the past.  The veteran's mood was described as depressed, 
his affect was blunted; psychomotor retardation was evident, 
and he exhibited a thought process unusually slow for him.  
Current evidence suggested hallucinations and delusions.  
Suicidal ideation was present, though current intent was not.  
Evidence of formal thought disorder was present, memory and 
concentration were clearly impaired, and insight and judgment 
seemed blunted.  The diagnostic impressions were 
schizophrenia, paranoid type, chronic; post traumatic stress 
syndrome; probable major disorder (sic); history of drinking; 
history of cerebrovascular accident left side residual.  

The claims folder contains a CHAMPUS Form 500, received by 
the VARO in November 1988, which indicates that Dr. M treated 
the veteran on an inpatient emergency basis at Torrance 
Memorial Hospital for complaints of auditory hallucinations 
and paranoia.  The diagnosis was major depression, recurrent, 
with psychotic features.  No diagnosis of schizophrenia 
appears in the document.  That document was not construed by 
the RO as an attempt to reopen the veteran's claim.  

In November 1993 the veteran filed another VA Form 21-526, 
claiming service connection for, inter alia, schizophrenia.  
Medical records for all treatment at the VA medical facility 
in West Los Angeles since 1969 were requested, but the only 
record received was a hospital summary regarding a 1991 
hospital admission for treatment relative to a stroke, 
hypertension and depression.  The summary contains no 
discussion of the symptoms and manifestations of the 
diagnosed depression, or of schizophrenia.  

A report dated in December 1993 from the veteran's treating 
psychologist, Dr. B, reporting treatment of the veteran since 
December 1992.  Dr. B indicated the veteran was diagnosed 
with PTSD, and that he treated him in individual and 
occasional family therapy sessions, two or three times weekly 
due to recurrent symptoms, including episodes of paranoid 
ideation and panic-like symptoms and depersonalization which 
occur several times a month.  Dr. B also reported the veteran 
suffered from mood swings, periods of depression alternating 
with periods of unrealistic grandiose thinking, and was at 
times obsessed with thoughts of the police and others 
following him or listening in on him with electronic 
equipment.  Dr. B also noted the veteran was also an 
alcoholic, probably due to attempts to self-medicate his 
PTSD, and was using an anti-depressant, an anti-anxiety 
agent, pain medications and Antabuse.  

A VA Compensation and Pension examination was scheduled, then 
rescheduled twice at the veteran's request, and once because 
the veteran's claims folder was not available.  The 
examination was rescheduled for March 1994, but the veteran 
would not cooperate with the examiner.  

In an April 1994 rating decision, service connection for 
schizophrenia was denied because the veteran failed to 
cooperate with the examiner and so there was no medical 
evidence of current disability.  

In response to an inquiry on the veteran's behalf by the 
Honorable Stephen Horn, Member of Congress, the RO re-
examined the claim and issued a rating decision dated in 
October 1994 in which it concluded there was clear and 
unmistakable error (CUE) in the RO's April 1994 rating 
decision.  Service connection was granted for schizophrenia, 
and rated 100 percent disabling from the date of claim, 
November 1993.  

In a March 1995 rating decision, the veteran was deemed 
incompetent for VA purposes.  

In September 1995 the appellant indicated the disability 
should have been rated 100 percent disabling effective from 
the date of the veteran's separation from active duty, 
January 1971.  She submitted an August 1995 opinion from Mr. 
P, M.F.C.C./C.A.D.C., who identified himself as the veteran's 
primary therapist since taking over from Dr. B in May 1995.  
Mr. P opined that the veteran was ill and incapable of 
earning a living since his discharge in "1970", and that 
the veteran was entitled to compensation for those years to 
the present.  "The nature of the psychopathology precluded 
him from filing for the benefits that he was entitled to from 
1970."  

In rating decisions dated in September and December 1995, the 
RO concluded an earlier effective date was not warranted for 
service connection.  In March 1996 the appellant submitted, 
through Congressman Horn, additional evidence, including 
statements from Dr. DS and Mr. P in which they opined that 
the veteran's disability was continuous since his discharge 
from service.  Also submitted was a document dated in 
February 1973, signed by the veteran, addressed to the PEB, 
in which he indicated his desire to be removed from the TDRL.  
A Narrative Summary dated in October 1970, entitled "Medical 
Board Proceedings", was also submitted.  This document, not 
previously in the claims folder, reported that the veteran 
was admitted to the Brentwood VA Hospital in July 1970 with a 
diagnosis of acute paranoid schizophrenic reaction.  It was 
reported in October 1970 that the veteran was being 
maintained on Thorazine, 100 mg. q.i.d., and was receiving 
ongoing, individual psychotherapy.  In the reporting 
physician's opinion, the veteran's ability to maintain 
gainful civilian employment was markedly reduced.  
"Prognostically, it can be said that his condition will 
remain severe during the course of the next year or two, and 
that it might deteriorate in the next five years.  It would 
prejudice the best interest of the Government if this man 
were retained in the military service, and it is therefore 
the opinion of the Medical Board that he should be medically 
retired from the Army."  

In a rating decision dated in March 1996, the RO found CUE 
existed in the July 1974 rating decision, as evidence in the 
file at the time of the initial claim showed chronic 
psychosis as clearly having its inception in service.  
Evidence for the purpose of rating the level of disability 
was insufficient at that time, however, and a rating of 10 
percent would have been appropriate in 1974.  Appellant was 
notified of that decision, and responded in a letter dated 
July 1, 1996, stating ". . . we disagree with the date as 
well as the amount of 10 percent.  Our contention is that 
from 7(sic)/20/70 [the veteran] should have been rated 100 
percent disabled."  Submitted with that document were several 
documents that were not previously in the claims folder, 
including documents prepared incident to the veteran's PEB 
proceeding in 1970, 1972 and 1973, and evidence of medical 
treatment administered in the 1980's and the 1990's.  In 
addition, evidence submitted on the veteran's behalf 
reflected the veteran was admitted to an acute care 
psychiatric hospital on three occasions in 1987 and 1990.  

In a February 1997 rating decision the RO denied appellant's 
claim for an earlier effective date for an increased 
evaluation.  In that rating decision, the RO explained that, 
had the additional evidence been received sooner it might 
have formed a basis for an earlier effective date for an 
increased evaluation, but that in this case there was no 
legal basis for an earlier effective date.  

In a letter received in April 1997, the appellant expressed 
her disagreement with that decision, asserting that the VA 
should not have "closed" the veteran's claim in 1974.  She 
requested a hearing.  

In a Statement of the Case sent to the appellant in May 1997, 
the RO explained that there was no basis on which to award an 
earlier effective date for an increased evaluation.  

At a hearing before a hearing officer in June 1997, the 
appellant pointed out that when the veteran was finally 
retired from the TDRL, his schizophrenia was rated 30 percent 
disabling.  She argued that he should have been rated 100 
percent disabled when he returned from Viet Nam.  In June 
1997 the hearing officer granted an increased rating, from 10 
percent to 30 percent, effective in April 1974.  A 
Supplemental Statement of the Case (SSOC) sent to the 
appellant in July 1997 explained that the basis for that 
decision was that the July 1974 rating decision contained 
CUE.  The SSOC also explained that a rating of 100 percent 
effective in April 1974 was not warranted, as the evidence of 
record at the time of the 1974 decision was sufficient to 
grant only a 30 percent rating.  In addition, as the evidence 
did not show that the mental disorder that caused the 
veteran's discharge from service had its onset as an incident 
of battle or enemy action, or following bombing, shipwreck, 
imprisonment, exhaustion or prolonged operational fatigue, 
38 C.F.R. § 4.131, incorrectly referred to in the SSOC as 
38 C.F.R. § 3.131, did not apply.  

The appellant responded in October 1997 that the veteran's 
disability should have been rated at least 50 percent 
disabling since 1974, as that is the percentage that appears 
on the veteran's DD 214, and requested an extension of time 
to file her substantive appeal.  Several extensions were 
granted, and in a VA Form 9, Appeal to Board of Veterans' 
Appeals, received in January 1998, the appellant argued that 
the veteran's disability should have been rated 100 percent 
disabling since 1972.  In written argument dated in June and 
July 1998, appellant asserted the disability should have been 
rated 100 percent disabling since 1971.  Statements from two 
gentlemen who served on active duty with the veteran reported 
that the veteran did have combat service.  Statements from a 
former employer and the veteran's sister discuss the problems 
they observed in the veteran immediately after service, which 
they attributed to service.  

At a December 1998 hearing before a hearing officer, 
appellant argued the 100 percent rating should have been in 
effect since 1970.  A SSOC mailed to the appellant in 
December 1998 indicated that an earlier effective date for 
the 100 percent disability rating was not warranted, and that 
the 30 percent rating in effect from April 1974 until 
November 1993 was appropriate based on the evidence of record 
in 1974.  

At a hearing before the undersigned on February 10, 1999, the 
appellant testified that she seeks an earlier effective date 
for the veteran's 100 percent disability rating.  The 
appellant testified that the service department granted the 
veteran service connection in 1971 and rated him 50 percent 
disabled, then rated him 30 percent disabled in 1973.  She 
testified that the veteran was disabled at the time of 
separation in 1971, and asserts that his service records have 
been "sanitized" because of the work he did in Viet Nam.  
Also discussed were several different documents prepared by 
the service department in connection with the veteran's 
status on the TDRL.  Appellant then testified that the 
veteran's 1974 claim should not have been "closed" by VA 
when he failed to report for the June 1974 examination, and 
that VA should have taken additional action to aid the 
veteran.  Appellant discussed service department and VA 
documents that were not of record until she obtained copies 
of them.  She also discussed regulations regarding the 
necessity of submitting new and material evidence, total 
disability rating based on individual unemployability, and 
the schedular criteria for a 100 percent disability rating.  



Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purposes of authorizing benefits, the 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (1998).  When it has been determined 
that CUE exists in a rating decision, the effective date of a 
resulting award will be the date from which benefits would 
have been payable if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.400(k) 
(1998).  

The appellant contends that the veteran was diagnosed with 
schizophrenia during service by a VA physician, and that the 
evidence establishes that he has been totally disabled since 
separation from active duty in January 1971.  She testified 
that the veteran was service connected for schizophrenia when 
he was separated from active duty and put on the TDRL.  
However, the actions to which she refers, that is, the PEB 
and its recommendations, were actions taken by the service 
department, not by VA.  Furthermore, the fact that the 
veteran, while in service, was treated at the Brentwood VA 
facility does not mean that a claim, formal or informal, of 
entitlement to compensation benefits payable by VA was 
received at that time:  the regulations do provide that in 
some circumstances a report of examination or hospitalization 
will be accepted as an informal claim for benefits, but only 
when the claim is for an increase or an attempt to reopen a 
previously denied claim.  38 C.F.R. § 3.157 (1970).  Neither 
situation was present in 1970 when the veteran, then still on 
active duty, was treated at the Brentwood VA medical 
facility.  

The veteran's first claim seeking service connection for 
schizophrenia was received in April 1974.  The record does 
not disclose, and the appellant does not contend, that a 
claim, formal or informal, was submitted before that date.  
38 C.F.R. § 3.155 (1998).  Since the veteran's original claim 
was not received within the first year following separation 
from service, an effective date cannot be assigned 
retroactive to January 1971, as the appellant now requests.  
38 C.F.R. § 3.400(b)(2) (1998).  The Board notes the 
appellant's contention that under 38 C.F.R. § 4.131 (1974), 
the veteran should have been rated a minimum of 50 percent 
disabled, presumably from the date of discharge.  However, 
application of that regulation does not obviate the 
requirement found in 38 U.S.C.A. § 5110(a) (West 1991) that a 
claim must have been filed, and in this case a claim was not 
filed until April 1974.  Based on the foregoing, there is no 
legal basis for an effective date that precedes April 15, 
1974, for an award of service connection.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).

In November 1993 the veteran filed a claim for service 
connection for schizophrenia.  In light of the fact that the 
claim of entitlement to service connection for schizophrenia 
was previously denied in 1974, and that decision was not 
appealed and became final pursuant to 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.104(a), the November 1993 claim was treated as 
an attempt to reopen the previously denied claim.  

Although this claim has been characterized as a claim for an 
earlier effective date for an increased rating, the Board 
concludes that, in light of the fact that the RO found the 
1974 decision contained CUE and essentially issued a new 
decision in 1996 granting the 1974 claim, assigning a rating 
and an effective date, the situation in this case is similar 
to that in Fenderson v. West, 12 Vet. App.119 (1999), in 
which the veteran expressed disagreement with the initial 
rating assigned to a disability.  In this case, the initial 
rating is the 30 percent rating established in 1997, with 
which the appellant has expressed disagreement.  The Board 
will now consider whether the initial rating of 30 percent 
assigned in 1997, effective in 1974, was appropriate, or 
whether it should have been higher than 30 percent.  

The Board notes as an initial matter that the applicable 
provisions in the VA Schedule for Rating Disabilities 
pertaining to rating psychiatric disabilities were amended 
effective on and after November 7, 1996.  See 61 Fed. Reg. 
52695 (October 8, 1996).  In Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the Court held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary did so.  There is no 
indication, however, that the Court intended that a VA 
regulation be given retroactive effect by the application of 
Karnas.  As noted above, the veteran has been rated as 100 
percent disabled since before the regulation was amended in 
1996.  Thus, the Board will evaluate the appellant's claim 
for a higher disability rating beginning in 1974 by applying 
the regulation as it existed in 1974.  

Under the regulations applicable to rating psychiatric 
disorders then in effect, impairment of social adaptability, 
in itself, the history and complaints provided by the 
veteran, or the characterization of the severity of 
impairment by an examiner or treating physician was not 
determinative.  38 C.F.R. § 4.130 (1974).  It was required 
that industrial impairment was shown to be the result of 
actual manifestations of the service-connected psychiatric 
disorder, and the severity of a psychiatric disability was 
based upon actual symptomatology, as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful 
employment and the decrease in work efficiency. 38 C.F.R. § 
4.130 (1974).

The rating schedule in effect in 1974 provided the following 
rating criteria:  active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability was 
rated 100 percent disabling; with lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability, a 70 percent rating was warranted; considerable 
impairment of social and industrial adaptability was rated 50 
percent disabling; definite impairment of social and 
industrial adaptability was rated 30 percent disabling; 
slight impairment of social and industrial adaptability was 
rated 10 percent disabling; and when a veteran exhibited 
symptoms comparable with psychosis in full remission, a 
noncompensable rating was appropriate.  38 C.F.R. § 4.132 
(1974).  

The evidence of record in 1974 was clearly incomplete, as it 
contained no records prepared contemporaneous with the 
veteran's inservice psychiatric care, only one medical 
report, several PEB reports, and only a brief summary 
regarding treatment administered in 1974.  None of those 
documents describes in detail the symptoms and manifestations 
exhibited by the veteran either at that time or in the past.  
It appears that the only relevant records from the service 
department that were available were records prepared after 
his release from active duty.  Those documents show that 
after separation, at which time the service department 
characterized the veteran's disability as 50 percent 
disabling, the veteran continued to suffer from 
schizophrenia, and the level of disability was characterized 
as severe in August 1972, slight in November 1972, 
considerable in February 1973, then definite in March 1973.  
Dr. E opined in June 1974 that the veteran's schizophrenia 
resulted in severe impairment, but did not describe the 
symptoms and manifestations of that disability.   

The regulation requires that decisions regarding the level of 
disability be based on industrial impairment shown to be the 
result of actual manifestations of the service-connected 
psychiatric disorder, and the assessment of the severity of a 
psychiatric disability was to be based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1974).  Information 
submitted by the appellant from the Social Security 
Administration (SSA) reveals that the veteran's reported 
earnings between 1971 and 1993 ranged from no earnings at all 
in 13 of those years, to very minimal earnings in five other 
years, and to earnings of between $12,000 and $19,000 for 
five years.  The five years in which the veteran's income 
ranged from $12,000 to $19000 were exceptions to an 
established pattern of a total industrial impairment, and 
were in fact followed by nine years in which no earnings were 
reported.  

The limited medical evidence of record reflecting the 
veteran's level of disability during service and during the 
period shortly thereafter does suggest that he was suffering 
from symptoms attributed to his psychiatric disorder that 
resulted in complete social and industrial inadaptability.  
Opinions from the veteran's primary therapist (Mr. P), and 
from Dr. DS, the veteran's former employer, and the veteran's 
sister all asserted that the veteran was either severely or 
totally disabled by his psychiatric disorder ever since 
separation from service.  Treatment records from 1981, 1987 
and 1988 all describe an individual with chronic 
symptomatology that includes auditory hallucinations, 
suicidal ideation, severe paranoia and bizarre behavior.  The 
SSA records reflect the veteran apparently has, for the most 
part, been unable to earn a living since separation from 
service. 

The record in this appeal is less than ideally developed.  In 
large part, that is the result of the unfavorable decision in 
1974.  Had the claim been granted in 1974, it is likely that 
additional evidence would have incorporated into the record 
then and in subsequent years.  As a practical matter, it 
would almost be impossible to reconstruct the veteran's 
psychiatric condition during the period involved in this 
appeal more than already has been done.  The veteran's 
capacity to do so would be marginal in light of his current 
status.  The veteran's spouse has virtually no direct 
knowledge of his condition before 1992.  Therefore, it is 
unlikely that attempts to obtain additional psychiatric 
records would be successful.  

The existing state of the record is clearly not unambiguous 
with respect to the severity of the veteran's service-
connected psychiatric illness for the approximately two 
decades since 1974.  Some of the evidence is plainly 
derivative.  For example, the Social Security information 
doesn't precisely establish that mental illness caused or 
contributed to the veteran's low or non-existent earnings for 
much of his adult life.  The opinions by specialists are 
largely based on relatively recent assessments of the veteran 
in the context of information about events that they did not 
directly observe.  The siblings' statements, however, were 
based on direct observation, but their impact is diminished 
because of their lack of psychiatric competence.  In 
addition, the service department evaluations suggest that in 
the early 1970s there was some improvement or at least no 
substantial deterioration.  Moreover, the role that alcohol 
consumption played is unclear.  

Nevertheless, when all this material is considered, the 
overall effect tends to describe an individual with immense 
and continuous psychiatric difficulties for most, if not all, 
of his adult life.  It is also noteworthy that there is scant 
competent evidence indicating that his condition ever 
substantially improved during those years.  Could there be 
other explanations, unrelated to military service, for the 
social and industrial deficiencies revealed in this record?  
The answer may well be yes.  The undersigned, however, must 
base a decision on this record, and it is my assessment that 
the veteran's psychotic manifestations probably were so 
severe and persistent as to approach total incapacity.    




ORDER

A disability rating of 100 percent for the veteran's service-
connected schizophrenic reaction, effective April 15, 1974, 
is granted, subject to controlling regulations affecting the 
payment of monetary awards.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

